Co mH NY Dn nn

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-04747-EMC Document 18 Filed 01/23/20 Page 1 of 10

Susan Foley, Esq., SBN 234319

Law Offices of Susan Foley

1212 W. Hillsdale Boulevard, Suite B
San Mateo, CA 94403

Tel: (650) 345-2300

susanfoley@aol.com

Attorney for Plaintiffs
GARCIA, HERNANDEZ SAWHNEY, LLP

ALBERT A. ERKEL, JR. (SBN 93793)
CONOR H. KENNEDY (SBN 281793)
LEAH SMITH (SBN 248910) 2490 Mariner Square Loop, Suite 140
Alameda, CA 94501
Phone: 510-295-4896
Fax: 510-380-7704
Email: aerkel@ghslaw.com
ckennedy@ghslaw.com
Ismith@ghslaw.com

Attorneys for SAN LEANDRO UNIFIED
SCHOOL DISTRICT

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

)
GDR, a minor, YVONNE DAY- ) Case Number: 19-cv-04747-EMC

RODRIGUEZ AND REBECCA DAY- )
RODRIGUEZ, YVONNE DAY- ) JOINT CASE MANAGEMENT

RODRIGUEZ, as guardian ad litem forGDR, ) STATEMENT & [PROPOSED] ORDER
a minor,

Plaintiff(s),
vs.

SAN LEANDRO UNIFIED SCHOOL
DISTRICT, a local educational agency,

ae ae a a

Defendant.

 

 
Co ON Dn Un Ff WY NY

NO wo WN WN WN HN NHN HN HNO KR Re Re HR Fe Fr FF re Re
CoN KN UN Fe WY Ne KH ODO CO oH NH Dn no FP WY NO KF CO

 

 

Case 3:19-cv-04747-EMC Document 18 Filed 01/23/20 Page 2 of 10

The parties to the above-entitled action jointly submit this JOINT CASE MANAGEMENT
STATEMENT & PROPOSED ORDER pursuant to the Standing Order for All Judges of the
Northern District of California and Civil Local Rule 16-9.

1. Jurisdiction & Service

This Court has federal subject matter jurisdiction over the case. 20 U.S.C. § 1331. There

are no issues related to jurisdiction, venue or service of the pleadings.

2. Facts

Plaintiffs’ Summary Of The Facts :

This case is an original action on appeal of a California State administrative proceeding}
before the California Office of Administrative Hearings (“OAH”), under the Individuals with
Disabilities Education Act (“IDEA”), 20 U.S.C. § 1401 et seg. Plaintiffs filed an action in this
court for de novo review of the state hearing officer’s holding that the District did not deny
Plaintiff, GDR (“Student”) an offer of a free appropriate public education (“FAPE”) during the
2018-2019 school year.

Plaintiff, GDR, a minor and Student, through his parents and Guardian ad Litem in this
action, filed a state administrative “due process” hearing request alleging that the District had
failed to offer Student a FAPE for the 2018-2019 school year as the district is obligated to under
the IDEA. Student is an 8-year old and lives in the jurisdictional boundaries of the District:
Student was unilaterally placed by his parents at California Non-Public School, Wellspring
Academy (“Wellspring”).

Student’s parents did not sign consent to the September 19, 2018, IEP. Student’s parents
provided the District with a 10-day notice of unilateral placement that he would be placed in a
California Non-Public School that is certified to serve disabled Students under the Californial
Education Code. Student’s parents requested funding of that placement by the district. Student
attended Wellspring throughout from November 2018 through June, 2019.

On February 18, 2019, Student filed an Amended Request for Hearing with the Office of

Administrative Hearing. Student alleged the District’s offers on Individualized Education Plans

2

 
So ma NDB Hn Fe WY NY KF

NO NO NO NO NY NY N N NO YF YF HF YF FF PFO PO Ee
oN DO UN FF Ww Ne KFKF& TD ODO FHF NH Dn FP WY NY KF O&O

 

 

Case 3:19-cv-04747-EMC Document 18 Filed 01/23/20 Page 3 of 10

dated August 9, 2018 and September 19, 2018, were not offers of a FAPE for GDR, based on the
issues raised in his Request for Hearing.

Following a four-day evidentiary hearing, OAH issued its decision on May 31, 2019. In
that decision, OAH held that Student had not met his burden of proving the IEP offers of August
9, 2018, and September 19, 2018, were denials of an offer of a FAPE.

Defendant’s Summary of Facts:

This action filed pursuant to 34 C.F.R. § 300.516 is narrowly limited to the issues litigated
before and decided by Administrative Law Judge Christine Arden of the OAH, who heard the
underlying due process matter in San Leandro, California, on April 9, 10, 11, and 12, 2019 and on
May 31, 2019 denied all relief sought by Student and deemed the District to be the prevailing party
on all issues presented. Plaintiffs file this original action as “aggrieved parties” of Judge Arden’s
Decision and Order.

As the basis for the denied due process petition, Student challenged the District’s compliance
with its legal obligations to offer and provide Student a FAPE from two Individualized Education
Programs (“IEPs”): one on August 9, 2018 and another on September 19, 2018.

At the August 9, 2018 IEP, District made an offer of FAPE that Judge Arden found to be “very

>

clear” and “fully explained to Parents, so their opportunity to participate in the decision-making
process regarding provision of a FAPE was not significantly impeded.” The August 9, 2018 IEP offered
Student an interim placement in a combination of Mild-to-Moderate Special Day Class (“SDC”) (fon
approximately 55 percent of the school day) and general education (for approximately 45 percent
of the school day), at Roosevelt, with a 10:1 student-teacher ratio in the SDC and a full day 1:1 aide
trained in Applied Behavioral Analysis therapy. Upon receiving this clear offer — and despite
withholding their consent previously — Student’s Parents knowingly signed and consented to the
interim placement at Roosevelt. Student attended the interim placement for only eight (8) days before

his Parents removed Student from school. Judge Arden found Student “did not have adequate time to

become accustomed to the new special day class, and the routine of his second grade schedule,” based

 
Co mH NIN DB nO fF WY NYO

NO wpoO NO WN WN NO NO NO NO KF KF KF HF Fr Pr PO OO PSO Sl
Oo ND nO FP Ww NHN KFKF& DO FHF NY DBA FF W NY KF CO

 

 

Case 3:19-cv-04747-EMC Document 18 Filed 01/23/20 Page 4 of 10

on the SDC teacher’s testimony that it takes most children up to three months to get used to the routing
of a new school year.

At the September 19, 2018 IEP team meeting, the IEP team decided Student’s difficulty
transitioning between different classrooms during the day indicated he would benefit from spending
all academic time in an SDC. The District offered Student a combination of special day class (for
approximately 70 percent of the school day and all academic classes) and general education (for
approximately 30 percent of the school day) at James Monroe Elementary (“Monroe”), with an even|
lower student-teacher ratio. The Monroe special day class would have had five children in it,
including Student, with at least three adults, including the aide assigned to Student. The District
also offered individualized occupational therapy and group speech therapy services. Parents did
not consent to the September 19, 2018 IEP, on the stated basis that Student needed to be placed at
a non-public school. Student never attended the SDC at Monroe. In November of 2018, Parents
unilaterally placed Student in a non-public school attended exclusively by children with special
needs for the remainder of the year.

After the due process hearing, Judge Arden ruled that Student “failed to meet his burden of
proof on all issues presented.” Student asked the OAH to decide whether the August 9, 2018 IEP offer
violated the legal requirement that an IEP specify the “anticipated frequency, location, and duration’)
of special education services. The OAH rejected Student’s argument, ruling that Student’s class
schedule “was thoroughly explained to Parents” during the August 9, 2018 IEP Team meeting. To the
extent Student’s Parents claimed the word “approximately” confused them about the District’s offer]
Judge Arden ruled that testimony was “not credible.”

Student also asked the OAH to decide whether the student-teacher ratio and student body size
at Roosevelt or the offered placement at Monroe unlawfully exceeded the ratio Student needed to
benefit from his education. Judge Arden rejected this argument on the basis that there were only ten
children in the SDC at Roosevelt, and Student also had “his own one-to-one aide.” The Monroe

placement offered an even lower ratio. Judge Arden ruled further that Roosevelt has a student body of

 
oOo 7A AN DB nO FSF WY NO

DO NO WN HN NHN HN NHN HN NO KR Ke RF FF Fr Ore OE Ele
CoN DN OW FP WY NYO FY TD OU FH NY DBO FP WOW NY KF OS

 

 

Case 3:19-cv-04747-EMC Document 18 Filed 01/23/20 Page 5 of 10

about 550 students; Monroe had even fewer; and Student failed to present experts, evidence, or any
testimony to prove these were insufficient as a matter of law.
3. Legal Issues
Plaintiffs’ Statement of Legal Issues
Whether or not the San Leandro Unified School District denied Plaintiff, GDR, a
disabled child, a free, appropriate public education pursuant to the IEP offers dated August 9,
2018 through September 19, 2018. GDR alleges that the IEP offers denied him an offer of a
FAPE that would have allowed him to benefit from his education. The legal issues arise from
the Individual with Disabilities Education Act, reauthorized in 2004, and now known as the
Individual with Disabilities Education improvement Act (IDEiA 2004.)
Defendant’s Statement of Legal Issues
The Parties propose that this Court resolve the instant action on cross motions for
summary judgment, wherein the Court will determine whether Plaintiff made an adequate
showing, as reflected in the administrative record as to the following five issues, all five of which
Judge Arden resolved in District’s favor:
1) Did the District deny Student a FAPE in its August 9, 2018 offer to September 19, 2018
by failing to:
a. Make aclear offer with regard to the amount of time Student would spend in a special
day class, as opposed to a general education classroom;
b. Offer a classroom with a sufficiently low student-to-teacher ratio and sufficient
individualized instruction to allow him to benefit from his education; and
c. Offer placement on a campus small enough and with a small enough student
population to allow him to benefit from his education?
2) Did the District deny Student a FAPE from its September 19, 2018 offer by failing to:
a. Offer a classroom with a sufficiently low student-to-teacher ratio and sufficient

individualized instruction to allow him to benefit from his education; and

 
0 OA IN DBD Wn Ff WY WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-04747-EMC Document 18 Filed 01/23/20 Page 6 of 10

b. Offer placement on a campus small enough and with a small enough student

population to allow him to benefit from his education?

In addition to the legal issues set forth in the OAH’s Decision and Order, this Court must
decide the degree of deference it affords to Judge Arden’s evidentiary findings as to Student’s
showing at hearing, including the respectively credibility of the District’s witnesses and
Plaintiffs’ witnesses. As the Ninth Circuit standard affirmed in Ojai Unified School District v.
Jackson 4 F.3d 1467, 1472-73 (9" Cir. 1993) establishes, OAH findings cannot “be ignored.”
Id. The Court “must consider the findings carefully and endeavor to respond to the hearing
officer’s resolution of each material issue.” Jd.

4. Motions

The Parties propose the case be resolved through simultaneously filed, cross-motions for
Summary Judgment relating to the Decision and Order issued by the Office of Administrative
Hearings, and they will seek to discuss this with the Court at the Scheduling Conference.

SS Amendment of Pleadings

The parties do not anticipate presenting amendments to the pleadings on file.

6. Evidence Preservation

The Parties have reviewed the Guidelines Relating to the Discovery of Electronically}
Stored Information (“ESI Guidelines”), they and confirm that the parties have met and conferred
pursuant to Fed. R. Civ. P. 26(f) regarding reasonable and proportionate steps taken to preserve
evidence relevant to the issues reasonably evident in this action. See ESI Guidelines 2.01 and 2.02,
and Checklist for ESI Meet and Confer.

Plaintiffs have provided the entire record to District’s counsel, as Plaintiffs received that
record from the Office of Administrative Hearings. Plaintiffs provided for the District to scan a
copy of the record in the District’s Office. District will lodge a copy of the scanned administrative
record provided by Plaintiffs with this Court through a motion to lodge the record under seal.

District will provide Plaintiffs’ counsel with a copy of the lodged record.

 
0 me NY Dn UO Fe WY NY

NO NO NO eRe RR RF EF ES Ee ee ee
oOo F|-§ OF O FH ANA DBA FP WY NY KF O&O

24
2
26
ai
28

 

 

Case 3:19-cv-04747-EMC Document 18 Filed 01/23/20 Page 7 of 10

2. Disclosures
The Parties have agreed to submit the record of the administrative proceeding to the court.
Defendant exchanged Rule 26(a)(1) disclosures. Plaintiffs’ counsel understands Rule26(a)(1
disclosures are not required for appeals of administrative decisions in IDEiA 2004 cases.
8. Discovery
The Parties do not anticipate requiring any discovery in this action since Plaintiffs file as
“aggrieved parties” of the administrative Decision and Order, and the entire record of the
administrative proceeding will be lodged with the Court under seal.
9. Class Actions
This is not a class action and there are no pending class actions relating to this case that the
parties are aware of.
10. Related Cases
There are no related cases.
11. Relief
Plaintiffs’ seek a Decision and Order reversing the Administrative Law Judge’s Decision
and Order dated May 31, 2019. Defendant seeks in its Answer attorneys’ fees incurred in defense
of this action.
12. Settlement and ADR
The Parties are willing to participate in a mediation session.
13. Consent to Magistrate Judge for All Purposes
Plaintiffs consented to a Magistrate Judge for all purposes. Defendant declined to
consent to a Magistrate Judge.
14. Other References
At this time, the Parties do not believe this case is suitable for arbitration or for reference
to a special matter or the Judicial Panel on Multi-District Litigation.
//
//

 
Uo

Oo Oo ND Nn

11
12
13
14
15
16
17
18
19
20
21
2
23
24
25
26
27
28

 

 

Case 3:19-cv-04747-EMC Document 18 Filed 01/23/20 Page 8 of 10

//
//

15. Narrowing of Issues

The issues are limited to the issues that were before the Administrative Law Judge (““ALJ”
at the administrative level and are defined within the Prehearing Order issued by the ALJ that will
be part of the record lodged by Defendant.

16. Expedited Trial Procedure

This case is not suitable for the Expedited Trial Procedure.

17. Scheduling

Plaintiffs’ Proposed Schedule:

If the parties participate in a court referred mediation, the briefing schedule for cross-
motions for summary judgment should be extended to allow for the mediation.

Defendant’s Proposed Schedule

District submits the following proposed case schedule in compliance with Judge Chen’s
standing order entitled “Guidelines re Calculation of Trial Time Line.” The proposed schedule is
premised on the Parties’ joint proposal to resolve this action through simultaneous, dispositive

cross-motions for summary judgement. District is amenable to an earlier timeline than presented}

 
So ea NN DN On FBR WY NO

NO NO NO NO NO KN NO RO RO wR ee
Ha A Dn OW FF Ww Ne F§ DOD ODO HH NY DB Wn FBP WY NYO KF CO

 

 

Case 3:19-cv-04747-EMC Document 18 Filed 01/23/20 Page 9 of 10

below, given that the Parties do not anticipate presenting any further evidence to the Court that is
not already part of the official Administrative Record.

a) Cross motion for summary judgement to be filed and served on Thursday, August 20]

2020.

b) Oppositions will be filed and served on Thursday, September 3, 2020.

c) Replies will be filed and served on Thursday, September 10, 2020.

d) Hearing on Thursday, September 24, 2020.

18. — Trial

The Parties propose to the Court that this matter should be resolved on cross-motions for

summary judgment, based entirely on the administrative record, without need for trial.

 
Oo A ANA Dn fF WW NY

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
Zi
28

 

 

Case 3:19-cv-04747-EMC Document 18 Filed 01/23/20 Page 10 of 10

19. Disclosure of Non-party Interested Entities or Persons

The Parties certify that there are not any persons, associations, firms, partnerships,
corporations, or other entities that (i) have a financial interest in the subject matter in controversy
or in a party to the proceeding, or (ii) have a non-financial interest in the subject matter or in the
party that could be substantially affected by the outcome of this proceeding.

20. Professional Conduct

All attorneys of record for the parties have reviewed the Guidelines for Professional
Conduct for the Northern District of California.

21. Other

At this time, there are no other issues for the Parties to bring to the Court’s attention.

Dated: |-2 3-2 0206 woayv fer

Susan Foley, Attorney for Plaintitiy

Dated: | - 24-2020 /s/ Conor Kennedy
Conor Kennedy
Attorney for San Leandro Unified School District

10

 
